DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response Election/Restriction response filed on 07/28/2022.  Claims 21-40 are pending.  Claims 21, 28, and 35 are independent.  Claims 1-20 are canceled.  Claims 26, 33, and 39 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Species J (Figs. 17-18) for the End Effector and Species Y (claims 27, 34, and 40) for the Coating Layers in the reply filed on 07/28/2022 is acknowledged.
Claims 26, 33, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 21-25, 27-32, 34-38, and 40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Stulen (US Pub. No.: 2009/0030439)
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	Regarding claims 21-25, 27-32, 34-38, and 40, Stulen discloses an ultrasonic surgical instrument, comprising: an ultrasonic transducer (14, Fig. 1B); a waveguide (104, Fig. 1B) operably coupled to the ultrasonic transducer; wherein the waveguide extending along a longitudinal axis (Fig. 1B); and an end effector (1008 Fig. 3C with  the blade 520 having coating shown in Figs. 16-17, Paras. [0101] and [0110]), comprising: a clamp arm assembly (combination of 1018 and 1036, Fig. 3C); and an ultrasonic blade (blade 520, Figs. 16-17), comprising: a proximal end; and a distal end movable relative to a longitudinal axis in accordance with ultrasonic vibrations applied to the ultrasonic blade by an ultrasonic transducer (Figs. 3C, 16, and 17), wherein the distal end comprises a coating (combination of 162 and 160, Figs. 16-17 and Paras. [0101]-[0103]), wherein the coating comprises a first layer (162, Fig. 17 and Paras. [0101]-[0102]) and a second layer (160, Figs. 16-17 and Paras. [0101]-[0102]), wherein the second layer is positioned on top of the first layer (Fig. 17 and Paras. [0101]-[0102]), and wherein the second layer is distal to the first layer (Fig. 16 and Paras. [0101]-[0102]); wherein the clamp arm assembly comprises a clamp arm (1018, Fig. 3C) and a tissue pad (1036, Fig. 3C); wherein the ultrasonic blade further comprises a surface treatment (e.g. surface treatment at treatment region 128, Para. [0105]; or tip surface that is concave covered with a coating, Para. [0110]; alternatively, USPN 6,325,811, which is incorporated by reference, discloses, in col 14, lines 14-18, that the ultrasonic blade has a surface treatment, e.g. micro-finished, roughened or etched); wherein the coating is positioned on top of the surface treatment (Paras. [0105] or [0110] or Para. [0054] with USPN 6,325,811 and Figs. 16, 17, and 10); wherein the first layer comprises a first material, and wherein the second layer comprises a second material (Paras. [0101]-[0103]); wherein the first material is different than the second material (Paras. [0101]-[0103]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060100652 A1	Beaupre; Jean discloses an ultrasonic surgical instrument comprising a cutting blade which is color-coated.
US 6325811 B1	Messerly; Jeffrey D. discloses an ultrasonic surgical instrument comprising a cutting blade which is coated.
US 6432118 B1	Messerly; Jeffrey D. discloses an ultrasonic surgical instrument comprising a cutting blade which is coated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771